              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                              PLAINTIFF

v.                          No. 3:17-cv-226-DPM

RENA WOOD                                                  DEFENDANT

                                  ORDER
     1.       Notice of delivery of the deed to the Hoxie house and
deposit of sale proceeds, NQ 140, approved.
     2.       Have the parties resolved the trial subpoena/ records issues,
NQ 136 & 138? If not, they should confer, try to do so, and file a joint
report by 31 October 2018 if no consensus emerges.
     3.       The Court notes and approves the joint report on tax-returns
issues, NQ 151. The Court appreciates the parties' fruitful collaboration.
     4.       The Court grants Centennial Bank's unopposed motion for
guardian fees and related attorney's fees, NQ 143.          All of this is
reasonable and justified. The Court authorizes the Bank to pay itself
$3,743.75, and to pay Lyons & Cone $3,550.00, from the guardianship
account.
     5.       Powell's motion for attorney's fees, NQ 13 7, is granted with
directions.     Centennial' s objections based on duplication, possible
motion research, and who supplemented the discovery responses are
overruled. It's clear that Lilly is acting as lead counsel. The challenge
is the size of the task. The Darvish Firm is playing a larger role than
anticipated because of all that must be done on Powell's behalf. The
most practical and cost-effective solution, the Court concludes, is to
authorize and encourage Lilly to engage additional local counsel for
litigation support. The Court authorizes payment up to $225 /hour for
a seasoned lawyer, or $175/hour for a less-experienced lawyer, and
$100/hour for a paralegal. The Court notes: Centennial has three
lawyers working on the case; and while the Darvish Firm has other
lawyers and paralegals, all that firm's time is being billed at $375 /hour.
Powell needs Darvish' s expertise on the California law issues, and
matters related to the California property. He must stay hitched up and
collaborate. Powell is also entitled to a full legal team, at reasonable
hourly rates for this area, to make her case. It is late in the litigation.
Though we' re two months from trial, the Court is confident that Lilly
can find some local help to work under his leadership on briefing,
pretrial preparations, and trial. He should do so now.
     Other than a handful of criminal trials, which are likely to be
eliminated by plea or continuance, this case is first out for trial on 10
December 2018. The Court does not intend to continue the trial date
unless it must try a criminal case. This dispute needs resolution.



                                    -2-
     The Court authorizes Bank of American to pay the following
amounts for reasonable attorney's fees and expenses from account
No. xxxxx-5307:
          • Lilly Law Firm        $     5,294.50
          • The Darvish Firm      $ 26,020.50.

     6.     Joint status report on caregivers, NQ 152, noted. The Court
appreciates the parties' continuing work on this issue. The Court will
hear the claims of Helen Robins, Leslie Moore, Bev Moore, Vernon
Moore, and Tom Moore at 1:30 p.m. on 13 November 2018 in Jonesboro.
By 2 November 2018, the Bank must file a notice about hearing-related
papers. Please indicate where on this Court's docket the relevant state
court orders appear or attach them to the notice. The Court will use the
timesheets already filed at NQ 87-4 & 87-5 for these five people.
     The Court authorizes payment of the following caregiver claims:
          • JoAnn Harris         $          777.50
          • Joyce Roberts        $ 1,165.00
          • Janet Brand          $          356.25
          • Peggy Miles          $ 1,908.85
          • Carline Anglim       $ 6,512.00
          • Martha Gibson        $ 16,980.00
          • Jayme Walker         $          964.00.
     The amount approved for Peggy Miles's time is 100% of the food
and supplies, plus 50% of the time-to treat her the same as the others
                                      -3-
who provided care simultaneously to Mrs. Stiney and Ms. Della Moore.
The claim by the estate of Della Moore is rejected for the reasons stated
by the parties: as to Mrs. Stiney' scare, this claim repeats now-approved
claims made by the caregivers individually.
     The total for all the approved caregiver claims is $28,663.60. The
Court directs the Clerk to pay that amount from the funds in the
registry to Centennial Bank for distribution to the individuals listed.
     7.    If time permits on November 13th, we'll also start discussing
pretrial matters. The Court is particularly interested in the parties'
thoughts on which issues are for the jury and which are for the Court.
The Court will hold a final pretrial on Monday, 26 November 2018 at
1:30 p.m. in Jonesboro, if necessary.
     So Ordered.

                                                                   {/
                                         D .P. Marshall Jr.
                                         United States District Judge

                                           I)..   Oc.,h h,.v..   ~O I   6




                                   -4-
